IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                 March 18, 2008
                                No. 06-20125
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

TIMOTHY HOPE ROBINSON

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:03-CR-453-1


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Timothy Hope Robinson appeals his conviction and sentence for conspiracy
to possess with the intent to distribute 50 grams or more of methamphetamine,
possession with the intent to distribute 50 grams or more of methamphetamine,
possession of a firearm in furtherance of a drug-trafficking crime, and possession
of a firearm by a felon. Robinson argues that the district court abused its
discretion by admitting extrinsic evidence of his presence at another
methamphetamine lab. He contends that the evidence was not admissible under

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-20125

the two-part test for FED. R. EVID. 404(b) evidence articulated in United States
v. Beechum, 582 F.2d 898, 911 (5th Cir. 1978) (en banc).
      The evidence of the discovery at another methamphetamine lab of
Robinson’s Sam’s Club card and his fingerprint on a plate of methamphetamine
was relevant because it showed absence of mistake and guilty knowledge of
methamphetamine activities. Moreover, the two offenses were identical in
nature. See United States v. Gordon, 780 F.3d 1165, 1173 (5th Cir. 1986). The
probative value of the evidence was not outweighed by its prejudice. See
Beechum, 582 F.2d at 911. Therefore, the district court did not abuse its
discretion by admitting the extrinsic evidence regarding Robinson’s involvement
with another methamphetamine lab. See United States v. Buchanan, 70 F.3d
818, 831 (5th Cir. 1995). Accordingly, the judgment of the district court is
AFFIRMED.




                                       2